DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The examiner has updated the office action to include that the certified priority document has been received.

Response to Arguments
	Applicant arguments on pages 7 and 8 have been fully considered but are not persuasive.  The applicant argues that the combination of Harald, Binion, and Hirose do not teach “wherein function limits of the vehicle guidance function are defined by limit operation parameters of the vehicle guidance function.”  Paragraph [0055] and figure 2 of Hirose describe a speed distribution area 40 of the allowable upper limit up to 60 km/h being depicted.  This describes limit operation parameters because the vehicle can travel at any speed up to 60 km/hr.  The calculation of this allowable upper limit can be seen in paragraphs [0056] and [0057] of Hirose.  
	Applicant arguments on page 8 have been fully considered but are not persuasive.  The applicant argues that the combination of Harald, Binion, and Hirose do not teach “describe at least permissible maneuvers of the motor vehicle.”  However, the examiner contends that Hirose teaches this limitation.  Paragraph [0048] describes figures 2 and 3 being an explanatory diagram describing the passing speed control and a relationship between the allowable upper limit of passing speed and a clearance in a lateral direction with respect to an object.  The vehicle can only perform maneuvers within this allowable range.  Paragraph [0050] describes situation when a vehicle wants to pass an object on or near a road.  The driver of the vehicle keeps a predetermined space between the traveling vehicle and the object in a lateral direction.  As the travelling vehicle comes closer to the object the vehicle travels slower as to avoid unforeseen dangers.
	The examiner has provided additional subject matter that could be added.  Paragraph [0020] describes limit operation parameters that can be set to each assigned risk level.  Paragraph [0022] describes having more dynamic driving maneuvers based on a lower risk.  Additionally, after reading this office action, the examiner suggests scheduling an interview so we can discuss the arguments and see if we can come to an agreement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 17, 19, 22, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Harald et al. (EP 1590193 B1, hereinafter Harald) in view of Binion et al. (US Pub No: 2015/0112504 A1, hereinafter Binion) and Hiroshi (US Pub No: 20180370526 A1, hereinafter Hiroshi).
Regarding Claim 14:
	Harald discloses:
A method for adjusting a vehicle guidance function, which is performed by a vehicle system of a motor vehicle during an operation of the motor vehicle in a predefined navigation environment, the method comprising.  Paragraph [0009] describes vehicle guidance system that can adjust the level of driving comfort.  For example, in a static situation the vehicle can travel at a relatively high speed and keep a constant distance.  This achieves a calm behavior of the vehicle guidance system.  The vehicle guidance system can adjust if for example there is a sudden change in the traffic situation that requires a quick reaction.
and wherein the at least one piece of risk information describes at least one of a hazard potential or property damage potential.  Paragraph [0011] describes that the risk for collision can be assessed using the distance and the relative speed data of the located objects.  These objects are hazards to the traveling vehicle and can lead to potential property damage if said objects are a car, building, etc… 
Harald does not teach a stationary infrastructure that provides risk information and is associated with the predefined navigation environment and function limits being defined by limit operation parameters of the vehicle guidance function, function limits being defined by limit operation parameters of the vehicle guidance function, adjusting the limit operation parameters to wider function limits when there is a lower risk, adjusting the limit operation parameters to narrower function limits when there is a higher risk, and describe at least permissible maneuvers of the motor vehicle.
	Binion teaches:
receiving, from a stationary infrastructure device, at least one piece of risk information.  Paragraph [0033] describes a data analysis unit 54 that processes external sensor data and subsystem data in order to generate risk indicators reflecting the level of risk associated with the conditions or environment in which the vehicle is driven.  This data is received from external sources using V2X or vehicle to infrastructure.
wherein the stationary infrastructure device is associated with the predefined navigation environment.  Paragraph [0033] describes a data analysis unit 54 that processes external sensor data and subsystem data in order to generate risk indicators reflecting the level of risk associated with the conditions or environment in which the vehicle is driven.  This data is received from external sources using V2X or vehicle to infrastructure.  Paragraph [0029] describes that the external infrastructure may include a roadside wireless station, a commercial or residential location, etc…  Each of these locations can be located within a predefined navigation environment.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Harald to incorporate the teachings of Binion to show a stationary infrastructure that provides risk information and is associated with the predefined navigation environment.  One would have been motivated to do so to improve safety by allowing the vehicle to communicate with external devices and respond based on their actions.
	Harald and Binion teach:
wherein current traffic situation information describing dynamic objects in the predefined navigation environment is determined by the stationary infrastructure device using environment sensors of the predefined navigation environment, at least some of the environment sensors are fixedly installed so as to be stationary.  Paragraph [0018] of Harald describes a control unit 10 which receives input variables from various sensors, such as a speed sensor 14, a location device 16, such as a radar, and additional sensors 18 and 20.  In order for a radar sensor to work it must be stationary and mounted on the vehicle.  This is equivalent to environment sensors that are fixedly installed on the vehicle.  Paragraph [0009] of Harald describes a vehicle guidance system that has filter parameters that can be automatically adapted to the respective traffic situation.  This is equivalent to a predefined navigation environment.  Paragraph [0008] of Harald describes that filter parameters can be adapted to the respective traffic situation.  The traffic situation includes dynamic objects as described in paragraph [0009] of Harald.  Paragraph [0033] of Binion describes a data analysis unit 54 that processes external sensor data and subsystem data in order to generate risk indicators reflecting the level of risk associated with the conditions or environment in which the vehicle is driven.  This data is received from external sources using V2X or vehicle to infrastructure.
wherein the current traffic situation information is used, together with a digital map describing stationary objects and properties of the predefined navigation environment, to determine the at least one piece of risk information for the motor vehicle among the dynamic objects.  Paragraph [0009] of Harald describes a vehicle guidance system that has filter parameters that can be automatically adapted to the respective traffic situation.  This is equivalent to a predefined navigation environment.  Paragraph [0008] of Harald describes that filter parameters can be adapted to the respective traffic situation.  The traffic situation includes dynamic objects as described in paragraph [0009] of Harald.  This means that the stationary objects and properties are sensed by the vehicle.  Paragraph [0124] of Binion describes location data generated by a GPS device located in the vehicle that can be used in conjunction with other map/directory information to match locations of the vehicle to particular known locations.  Paragraph [0011] of Harald describes that the risk for collision can be assessed using the distance and the relative speed data of the located objects.  These objects are hazards to the traveling vehicle and can lead to potential property damage if said objects are a car, building, etc…
Harald and Binion do not teach function limits being defined by limit operation parameters of the vehicle guidance function, adjusting the limit operation parameters to wider function limits when there is a lower risk, adjusting the limit operation parameters to narrower function limits when there is a higher risk, and describe at least permissible maneuvers of the motor vehicle.
Hiroshi teaches:
wherein function limits of the vehicle guidance function are determined by limit operation parameters of the vehicle guidance function.  Paragraph [0082] describes a situation where the vehicle limit operation is determined to be between 60km/hr and then is reduced to a limit of 40km/hr.
in response to the at least one piece of risk information describing a higher risk, adjusting the limit operation parameters to tighter function limits.  Paragraph [0081] describes a vehicle following a specified speed, such as 60km/hr on route R1.  In the example the vehicle needs to vary its speed to pass a parked vehicle and a passenger.  In order to account for this the ECU 10 and the brake control system 32 is restricted to not exceed the allowable upper limit by following the allowable upper limit at a speed lower than the specified vehicle speed on the route R1.  This is equivalent to the claim because the vehicle is able to travel faster when no vehicle or passenger is in the vicinity.
and in response to the at least one piece of risk information describing a lower risk, adjusting the limit operation parameters to wider function limits.  Paragraph [0081] describes a vehicle following a specified speed, such as 60km/hr on route R1.  In the example the vehicle needs to vary its speed to pass a parked vehicle and a passenger.  In order to account for this the ECU 10 and the brake control system 32 is restricted to not exceed the allowable upper limit by following the allowable upper limit at a speed lower than the specified vehicle speed on the route R1.  This is equivalent to the claim because the vehicle travels slower when a vehicle or passenger is in the vicinity.
and describe at least permissible maneuvers of the motor vehicle.  Paragraph [0048] describes figures 2 and 3 being an explanatory diagram describing the passing speed control and a relationship between the allowable upper limit of passing speed and a clearance in a lateral direction with respect to an object.  The vehicle can only perform maneuvers within this allowable range.  Paragraph [0050] describes situation when a vehicle wants to pass an object on or near a road.  The driver of the vehicle keeps a predetermined space between the traveling vehicle and the object in a lateral direction.  As the travelling vehicle comes closer to the object the vehicle travels slower as to avoid unforeseen dangers.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Harald and Binion to incorporate the teachings of Hiroshi to show function limits being defined by limit operation parameters of the vehicle guidance function, adjusting the limit operation parameters to wider function limits when there is a lower risk, adjusting the limit operation parameters to narrower function limits when there is a higher risk and describe at least permissible maneuvers of the motor vehicle.  One would have been motivated to do so to define the speed for which a vehicle can drive.
	Claim 29 is substantially similar to claim 14 and is rejected on the same grounds.

Regarding Claim 15:
	Harald discloses:
at least one action parameter describing at least one of a maximum possible or a planned dynamic, wherein the at least one action parameter is used for the determination of the at least one piece of risk information.  Figure 2 and paragraph [0028] describe a 2D section of a characteristic diagram 40 with the dimensions distance (d) and speed of the object (vr).  The diagram shows that as the distance between two vehicles increase, and therefore a smaller risk of accident, the speed of the object can increase and therefore has a wider function limit.  Both the speed and the distance are used to determine risk.
	Binion teaches:
The method according to claim 14, further comprising: transmitting, to the stationary infrastructure device.  Paragraph [0113] describes data that can be transmitted from the vehicle to a server.

Regarding Claim 17:
	Harald discloses:
The method according to claim 15, wherein the at least one action parameter is determined at least partially from the limit operation parameters.  Figure 2 and paragraph [0028] describe a 2D section of a characteristic diagram 40 with the dimensions distance (d) and speed of the object (vr).  The diagram shows that as the distance between two vehicles increase, and therefore a smaller risk of accident, the speed of the object can increase and therefore has a wider function limit.  Therefore, the limit parameter of the distance between the object and the vehicle regulates the action parameter of the speed of the object.

Regarding Claim 19:
	Harald discloses:
The method according to claim 15, wherein the at least one action parameter determines at least one of an area of action of a respective dynamic object or a collision probability with other dynamic objects, over at least one prediction period.  Paragraph [0011] describes that the current risk of collision can be assessed on the basis of the distance and relative speed data of the located objects.  This is equivalent to the claim because the located objects can be other cars and are therefore dynamic.  The prediction is made based on the distance and relative speed data of the located objects.

Regarding Claim 22:
	Harald discloses:
The method according to claim 14, wherein the limit operation parameters describe at least one of a maximum permissible dynamic within an scope of the vehicle guidance function or permissible driving maneuvers.  Figure 2 and paragraph [0028] describe a 2D section of a characteristic diagram 40 with the dimensions distance (d) and speed of the object (vr).  The diagram shows that as the distance between two vehicles increase, and therefore a smaller risk of accident, the speed of the object can increase and therefore has a wider function limit.  Therefore, the limit parameter of the distance between the object and the vehicle regulates the action parameter of the speed of the object.  This action parameter is defined as the maximum permissible velocity of the vehicle given the distance.

Regarding Claim 24:
	Harald discloses:
The method according to claim 23, wherein the at least one further operating parameter of the other vehicle system relates to at least one of a preconditioning of a safety system or detection properties of at least one sensor of the motor vehicle.  Figure 2 and paragraph [0028] describe a 2D section of a characteristic diagram 40 with the dimensions distance (d) and speed of the object (vr).  The diagram shows that as the distance between two vehicles increase, and therefore a smaller risk of accident, the speed of the object can increase and therefore has a wider function limit.  Therefore, the limit parameter of the distance between the object and the vehicle regulates the action parameter of the speed of the object.  

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harald in view of Binion and Hiroshi and further in view of Tange et al. (US Pub No: 2011/0015850 A1, hereinafter Tange) and Binet et al. (US Pub No: 2019/0064813 A1, hereinafter Binet).
Regarding Claim 16:
	Harald discloses:
The method according to claim 15, wherein the at least one action parameter comprises at least one of a maximum speed, a maximum acceleration, a direction parameter describing a maximum possible change of direction, and an assured stopping distance.  Paragraph [0028] and figure 2 describe a 2D section of a characteristic diagram 40 which shows the relationship between the distance between the vehicle and an object and the speed of the object.  This chart can be considered as showing the relationship between the maximum speed of the vehicle given the distance between the vehicle and the object.  In order to generate this relationship, the maximum speed of the vehicle and the speed of the object need to be calculated.  Therefore, the distance chart can also be considered as being the maximum stopping distance between the vehicle and the object.  This argument is further supported by paragraph [0025] and [0026].  These paragraphs mention that if the maximum evaluation variable gi is maximum and indicates a critical situation, the filer parameters are changed to reduce the risk.  Paragraph [0011] describes that the maximum acceleration allowed can be changed based on if the vehicle guidance system switches to short response times if the vehicle exceeds a certain threshold value.
Harald, Binion, and Hiroshi do not teach a direction parameter describing a maximum possible change of direction.
	Tange teaches:
a direction parameter describing a maximum possible change of direction.  Paragraph [0330] describes a relationship between the lateral displacement X and the lateral displacement deviation, delta XR, as shown for a right side departure as shown in figure 5A.   Paragraph [0291] describes an increasing departure risk when the gamma_yaw becomes large in a situation where the yang angle theta is formed.  This is equivalent to the claim because this defines the maximum possible yaw angle, or change of direction of the vehicle, allowable given the curvature of the road.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Harald, Binion, and Hiroshi to incorporate the teachings of Tange to show a direction parameter describing a maximum possible change of direction.  One would have been motivated to do so to provide feedback control to decrease a yaw angle deviation given a particular curve on the road (Abstract of Tange).
Harald, Binion, Hiroshi, and Tange do not teach a trajectory parameter describing a planned trajectory.
Binet teaches:
a trajectory parameter describing a planned trajectory.  Paragraph [0057] describes a motion planning system 206 that determines a motion plan for the vehicle 103.  The motion plan data can include a planned trajectory, speed, acceleration, etc… of the vehicle.  Additional the motion planning system can indicate one or more vehicle actions, a planned trajectory, and other operating parameters to the trajectory following system.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Harald, Binion, Hiroshi, and Tange to incorporate the teachings of Binet to show a trajectory parameter describing a planned trajectory.  One would have been motivated to do so to control the motion of the autonomous vehicle through its environment ([0002] of Binet).
	Claim 18 is substantially similar to claim 16 and is rejected on the same grounds.

Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Harald in view of Binion and Hiroshi and further in view of Dominguez (US Pub No. 2018/0025317, hereinafter Dominguez).
Regarding Claim 20:
Harald, Binion, and Hiroshi teach the above inventions in claim 14.  Harald, Binion, and Hiroshi do not teach a piece of risk information being past damage events and history information describing risk events.
Dominguez teaches:
The method according to claim 14, wherein the at least one piece of risk information is determined using at least one of past damage events, history information describing risk events, which is held or determined by the stationary infrastructure device.  Paragraph [0026] describes rule information output that can differ depending on the type of vehicle, present or past risks, or history of events associated with the particular vehicle.  This information can be stored in the principles storage 108, or any other storage deemed necessary.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Harald, Binion, and Hiroshi to incorporate the teachings of Dominguez to show a piece of risk information being past damage events and history information describing risk events.  One would have been motivated to do so to facilitate use and management of smart vehicles and smart vehicle infrastructure.

Regarding Claim 28:
Harald, Binion, and Hiroshi do not teach a predefined navigation environment being a parking environment.
Dominguez teaches:
The method according to claim 14, wherein the predefined navigation environment is a parking environment.  Paragraph [0038] describes a situation where a vehicle 104 generates a signal to cause the operation of the vehicle to safely cease or come to a stop at a nearby parking area.  This puts the vehicle in a parking environment.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Harald, Binion, and Hiroshi to incorporate the teachings of Dominguez to show a predefined navigation environment being a parking environment.  One would have been motivated to do so because it improves the safety of the vehicle in a high risk parking environment.

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Harald in view of Binion and Hiroshi and further in view of Lv et al. (US Pub No: 2018/0074505 A1, hereinafter Lv).
Regarding Claim 23:
	Harald discloses:
at least one further operating parameter of the vehicle system.  Figure 2 and paragraph [0028] describe a 2D section of a characteristic diagram 40 with the dimensions distance (d) and speed of the object (vr).  The diagram shows that as the distance between two vehicles increase, and therefore a smaller risk of accident, the speed of the object can increase and therefore has a wider function limit.  
The method according to claim 14, further comprising: adapting, as a function of the at least one piece of risk information, at least one of at least one further operating parameter of the vehicle guidance function.  Figure 2 and paragraph [0028] describe a 2D section of a characteristic diagram 40 with the dimensions distance (d) and speed of the object (vr).  The diagram shows that as the distance between two vehicles increase, and therefore a smaller risk of accident, the speed of the object can increase and therefore has a wider function limit.
Harald, Binion, and Hiroshi do not teach an operating parameter of another vehicle system.
Lv teaches:
or at least one further operating parameter of another vehicle system of the motor vehicle.  Paragraph [0022] describes a state history up to the timestamp k 210, the predicted future state 220, and the measurement history up to timestamp 230.  These can represent a low-dimensional representation of trajectory parameters/features of the other vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Harold, Binion, and Hiroshi to incorporate the teachings of Lv to show an operating parameter of another vehicle system.  One would have been motivated to do so to better plan the future trajectory of the host vehicle based on the predicted future trajectory of the other vehicle (Abstract of Lv).

Regarding Claim 25:
	Harald discloses
using sensor data determined by a sensor system of the motor vehicle.  Paragraph [0018] of Harald describes a control unit 10 which receives input variables from various sensors, such as a speed sensor 14, a location device 16, such as a radar, and additional sensors 18 and 20.  
Harald, Binion, and Hiroshi do not teach a trajectory calculation or a collision calculation within a framework of the vehicle guidance function.
Lv teaches:
The method according to claim 14, further comprising: performing at least one of a trajectory calculation or a collision calculation within a framework of the vehicle guidance function within the motor vehicle using sensor data determined by a sensor system of the motor vehicle.  Paragraph [0019] describes a future trajectory estimation that evaluates the likelihood of collision and minimizes the collision cost.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Harald, Binion, and Hiroshi to incorporate the teachings of Lv to show a trajectory calculation or a collision calculation within a framework of the vehicle guidance function.  One would have been motivated to do so to better plan the future trajectory of the host vehicle based on the predicted future trajectory of the other vehicle (Abstract of Lv).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Harald in view of Binion and Hiroshi and further in view of Park (US Pub No: 2017/0101056 A1, hereinafter Park).
Regarding Claim 26:
Harald, Binion, and Hiroshi do not teach a digital map divided into sub-areas that is used for route planning.
Park teaches:
The method according to claim 14, wherein sub-areas in the digital map of the predefined navigation environment for which a determination of the at least one piece of risk information is possible are marked, and the method further comprises: using the sub-areas at the motor vehicle for route planning.  Paragraph [0306] describes a vehicle surround monitoring device 100 that provides the driver with visual feedback which indicates the risk of a collision between the second other vehicle and the vehicle surround monitoring device.  The controller 170 predicts the time remaining until the collision between the vehicle surround monitoring device 100 and the second other vehicle based the motion characteristics of the vehicle surround monitoring device 100, the motion characteristics of the second other vehicle, and the actual distance between the first sub area 1741 and the vehicle surround monitoring device 100.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Harald, Binion, and Hiroshi to incorporate the teachings of Park to show a digital map divided into sub-areas that is used for route planning.  One would have been motivated to do so to indicate a route that the moving object will pass or to display areas as being distinguishable from each other based on visual characteristics ([0016] and [0017] of Park).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Harald in view of Binion, Hiroshi and Park and further in view of Roel et al. (WO 2016/016394 A1, hereinafter Roel).
Regarding Claim 27:
Harald, Binion, Hiroshi, and Park do not teach a route planning maximizing a crossing of sub-areas.
Roel teaches:
The method according to claim 26, wherein the route planning maximizes a crossing of sub-areas.  Paragraph [0043] describes an exemplary method 500 for defining sub-zones.  The process begins by identifying a geographic region and dividing it into sub-areas.  Location of sensors within the area are identified and boundaries are defined relative to those sensors.  Pathos of escape across such bounds can be identified and analyzed along these paths.  It is optimal to select boundaries that have a maximum number of escape paths from an enclosed sub-zone.  This is equivalent to the claim because when planning a route, the object wants to pass by the most amount of boundary sections/sensors.  Additionally, figures 1 and 2 provide good examples.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Harald, Binion, Hiroshi, and Park to incorporate the teachings of Roel to show a route planning maximizing a crossing of sub-areas.  One would have been motivated to do so to minimize the number of escape paths from any sub-zone around sensor locations to improve connectivity between infrastructure and the vehicle.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Harald in view of Binion and Hiroshi and further in view of Haihong (CN 108830477A, hereinafter Haihong).
Regarding Claim 21:
Harald, Binion, and Hiroshi teach the above inventions in claim 14.  Harald, Binion, and Hiroshi do not teach a risk information determined descriptively through a plurality of discrete risk levels and the limit operation parameters are assigned to a plurality of discrete risk levels.
Haihong teaches:
The method according to claim 14, wherein the at least one piece of risk information is determined descriptively of one of a plurality of discrete risk levels, the limit operation parameters are assigned to the plurality of discrete risk levels.  Paragraph [0048] describes an authority restriction module 50 that evaluates the driving risk level of the user based on a second risk assessment parameter.  Paragraph [0049] describes a driving risk level according to a risk parameter range.  These levels include level 1 to level 20.  Paragraph [0050] describes that the authority restriction module 50 can based the authority range of the user according to the user’s overspeed violation driving behavior and frequency.  For example, if the user has an overspeed traffic history and the frequency is 3 times, the user’s maximum driving speed is limited.  Paragraph [0051] describes that the authority restriction module 50 determines the speed limit speed of the road based on the geographical location information and limits the driving speed of the user.  This is equivalent to a limit operation parameter.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Harald, Binion, and Hiroshi to incorporate the teachings of Haihong to show a risk information determined descriptively through a plurality of discrete risk levels and the limit operation parameters are assigned to a plurality of discrete risk levels.  One would have been motivated to do so to provide a driving authority range of the user of the automobile according to the driving risk level (Abstract of Haihong).

Claim(s) 31 are rejected under 35 U.S.C. 103 as being unpatentable over Harald in view of Binion and Hiroshi and further in view of Matsuda (US Pub No: 2018/0024564 A1, hereinafter Matsuda).
Regarding Claim 31:
Harald, Binion, and Hiroshi teach the above inventions in claim 14.  Harald, Binion, and Hiroshi do not teach adapting operating parameters or detection properties of at least one sensor of the motor vehicle to focus on a risk area associated with the at least one piece of risk information.
Matsuda teaches:
The method of claim 14, further comprising: adapting operating parameters or detection properties of at least one sensor of the motor vehicle to focus on a risk area associated with the at least one piece of risk information.  Paragraph [0027] describes a vehicle that travels in a drivable area.  The drivable area is set in advanced as a range in which a vehicle can travel between two ends of a lane or from lane dividing lanes.  This predetermined margin can be a fixed value or adjusted as necessary.  For example, the margin can change when detecting an obstacle to be avoided with respect to the driving of the vehicle.  This is equivalent to the claims because the sensors can detect an obstacle and adjust an operating parameter according to the risk.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Harald, Binion, and Hiroshi to incorporate the teachings of Matsuda to show adapting operating parameters or detection properties of at least one sensor of the motor vehicle to focus on a risk area associated with the at least one piece of risk information.  One would have been motivated to do so in order to avoid a predetermined region or obstacle (Abstract of Matsuda).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Motonobu (WO 2018/066133 A1): Provided is a method for assessing whether another vehicle is present, using a processor which executes another vehicle assessment process. With this method: an ego vehicle travel route is computed; another vehicle is detected which is positioned in a perpendicular direction with respect to a tangent direction of the travel route; and on the basis of the position of the detected other vehicle, an assessment is made as to whether the other vehicle is present in a position to a side of the ego vehicle.
	Toshiyuki (WO 2013/051083 A1): The purpose of this vehicle driving support system is to avoid situations in which the vehicle collides with another three-dimensional object through execution of driving support. In order to solve this problem, when a three-dimensional object is present that may become an obstacle on the road where the vehicle is travelling, this vehicle driving support system calculates multiple primary paths that could be traveled by changing the momentum of the vehicle, specifies, from the multiple primary paths, an avoidance line by which the three-dimensional object can be avoided, and changes the momentum of the vehicle to allow the vehicle to travel along the specified avoidance line. If the aforementioned multiple primary paths do not include an avoidance line, then a branching point is set in the middle of the primary paths, multiple secondary paths are calculated which the vehicle could travel by changing the momentum of the vehicle again at said branching point, and an avoidance line is selected from these secondary paths.
	Anderson (US Pub No: 2018/0233048 A1): Method and control unit, for avoiding a potential collision between the vehicle and a Vulnerable Road User, VRU. The method comprises: predicting a future path of the vehicle; detecting the VRU and the position of the VRU; determining velocity of the detected VRU; predicting a future position of the detected VRU, based on the VRU position upon detection and the determined VRU velocity; and performing an action for avoiding a collision, when the predicted future position of the VRU is overlapping the predicted future path of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665